DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
Response to Amendment
	Applicant has amended claims 1 and 3 and added claim 11. Claims 1-3, 5-8, and 11 are pending.
	The amendments to the claims have necessitated new claim objections. See claim objections below for details.
The amendments to the claims have necessitated new claim interpretations under 112(f). See claim interpretations below for details.
The amendments to the claims have necessitated new claim rejections under 112(a). See 112 rejections below for details.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112 rejections below for details.
	The amendments to the claims have overcome the prior art rejections of record. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/12/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  

However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 7/12/2021, with respect to the prior art rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art relied upon in the previous Office Action fails to teach or suggest all of the limitations of independent claim 1 as amended. Therefore, the rejections have been withdrawn.  

Information Disclosure Statement
Applicant’s specification contains citations to a number of NPL documents (see pages 85-91 of Specification filed 5/9/2019).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Examiner respectfully requests Applicant file an IDS as well as copies of the cited references for the purpose of officially adding the cited references to the record.

The following are new claim objections. 
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation "the group consisting of low density polyethylene(LDPE), high density polyethylene (HDPE), polystyrene (PS), polypropylene (PP) and polyethylene terephthalate (PETE)." in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “feedstock analysis unit” in claim 1 and the “control system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim limitation “feedstock analysis unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “feedstock analysis” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3, 5-8, and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification has failed to reveal any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. In fact, there is no mention in the specification of anything resembling a “feedstock analysis unit”. Examiner notes that Applicant’s disclosure recites a gas chromatographer (e.g. in paragraph [129]). However, the gas chromatographer as disclosed is used to analyze gas and liquid products of pyrolysis (see paragraphs [129] and [166]). In other words, the gas chromatographer as disclosed by applicant is used for analysis of the products resulting from the pyrolysis of the feedstock. Thus, said gas chromatographer is clearly not a “feedstock analysis unit”, as said gas chromatographer only conducts analysis after the feedstock has been converted into products by pyrolysis.
Accordingly, the claimed “feedstock analysis unit” has been rejected under 112(b) and under 112(a). See 112 rejections below for details. 

Claim limitation “control system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “control”, “analyzing, using the control system, a sample of the feedstock to determine a composition of the feedstock,” (emphasis added; is this not supposed to be a function of the “feedstock analysis unit”), “selecting, using the control system and the set of data, a selected temperature using the control system, at the selected temperature profile for  the preselected residence time to produce a gaseous product” (emphasis added) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3, 5-8, and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, a review of the specification has failed to reveal any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. In fact, there is no mention in the specification of anything resembling a control system. 
Accordingly, the claimed “control system” has been rejected under 112(b) and under 112(a). See 112 rejections below for details. 

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a newly added step of “providing a feedstock conversion system that includes a reactor, an RF plasma arc source positioned for generating a plasma jet in the reactor, a feedstock analysis unit, at least one condenser and a control system,” in lines 3-5.
Applicant’s disclosure as originally filed contains support for a feedstock conversion system comprising a reactor, an RF plasma arc source positioned for generating a plasma jet in the reactor, and at least one condenser, for example, in paragraphs [4], [5], [175].
However, there is no support in Applicant’s originally filed disclosure for “a feedstock analysis unit”, nor is there any support for “a control system”.
Examiner notes that Applicant’s disclosure recites a gas chromatographer (e.g. in paragraph [129]). However, the gas chromatographer as disclosed is used to analyze gas and liquid products of pyrolysis (see paragraphs [129] and [166]). In other words, the gas chromatographer as disclosed by applicant is used for analysis of the products resulting from the pyrolysis of the feedstock. Thus, said gas chromatographer is clearly not a “feedstock analysis unit”, as said gas chromatographer only conducts analysis after the feedstock has been converted into products by pyrolysis.
Therefore, the newly added method step of “providing a feedstock conversion system that includes… a feedstock analysis unit… and a control system” is unsupported by applicant’s specification and must be removed from the claims. Specifically, the unsupported subject matter in said newly added method step is the language pertaining to the feedstock analysis unit and the control system.
Claim 1 recites a newly added step of “analyzing, using the control system [the feedstock analysis unit?], a sample of the feedstock to determine a composition of the feedstock,” in lines 11-12.
Applicant’s disclosure as originally filed does not contain support for analyzing a sample of the feedstock to determine a composition of the feedstock using either a control system or a feedstock analyzing unit.

Additionally, analysis of pyrolysis products using GC as disclosed in Applicant’s specification cannot support the claimed step of “analyzing, using the control system [or the feedstock analysis unit], a sample of the feedstock to determine a composition of the feedstock,” as said step of analyzing necessarily proceeds actual pyrolysis of the feedstock in the claimed method. In the claimed method, the step of analyzing the feedstock necessarily proceeds pyrolysis because the claimed step of pyrolysis, “subjecting the feedstock to the thermal plasma arc source”, is carried out at “the selected temperature profile” and “the preselected residence time” (Claim 1 lines 18-21), wherein the selected temperature profile and the preselected residence time are selected “based on the analyzing of the sample”. Thus, it is clear that the claimed analyzing step is not supported by Applicant’s disclosure of pyrolysis product analysis using GC.
In view of the forgoing, the newly added method step of “analyzing, using the control system [the feedstock analysis unit?], a sample of the feedstock to determine a composition of the feedstock,” is unsupported by applicant’s specification and must be removed from the claims.
Claim 1 recites newly added steps of “providing a set of data related to thermal efficiency of an RF plasma arc source, conversion rates for a plurality of different feedstocks, and temperature profiles and residence times for achieving the conversion rates,” (lines 6-8) and “selecting, using the control system and the set of data, a selected temperature profile for the RF plasma arc source, and residence time for the feedstock in the reactor in order to achieve a selected conversion rate, based on the analyzing of the sample,” (lines 14-17).
Applicant’s disclosure as originally filed contains support for generating a set of data related to the thermal efficiency of a plasma arc source and conversion rates (paragraph [204]). Applicant’s 
However, Applicant’s disclosure as originally filed does not contain support for generating, i.e. providing, a data set related to thermal efficiency of an RF plasma arc source, conversion rates for a plurality of different feedstocks, AND temperature profiles and residence times for achieving the conversion rates. Furthermore, Applicant’s disclosure as originally filed does not contain support for “selecting, using the control system and the set of data, a selected temperature profile for the RF plasma arc source, and residence time for the feedstock in the reactor in order to achieve a selected conversion rate, based on the analyzing of the sample,”.
Therefore, the newly added steps of “providing a set of data related to thermal efficiency of an RF plasma arc source, conversion rates for a plurality of different feedstocks, and temperature profiles and residence times for achieving the conversion rates,” and “selecting, using the control system and the set of data, a selected temperature profile for the RF plasma arc source, and residence time for the feedstock in the reactor in order to achieve a selected conversion rate, based on the analyzing of the sample,” contain unsupported subject matter that must be removed from the claims, said unsupported subject matter being underlined here.
Claims 2, 3, 5-8, and 11 are dependents of claim 1, and therefore contain the same unsupported subject matter.
Claim 11 recites a newly added limitation “wherein the control system compares a value of a plurality of possible gaseous products based at least on the analyzing of the sample, based on market price, and thermal efficiency, and outputs data based on the comparison.”
As discussed with reference to the limitations of claim 1 above, Applicant’s disclosure as originally filed does not contain support for a control system, let alone a control system that “compares a value of a plurality of possible gaseous products based at least on the analyzing of the sample, based on market price, and thermal efficiency, and outputs data based on the comparison.” Furthermore, Applicant’s specification as originally filed does not contain support for a step of comparing a value of a plurality of possible gaseous products based at least on the analyzing of the sample, based on market price, and thermal efficiency, and outputting data based on the comparison. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Claim limitation “feedstock analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In fact, there is no mention in the specification of anything resembling a “feedstock analysis unit”. Examiner notes that Applicant’s disclosure recites a gas chromatographer (e.g. in paragraph [129]). However, the gas chromatographer as disclosed is used to analyze gas and liquid products of pyrolysis (see paragraphs [129] and [166]). In other words, the gas chromatographer as disclosed by applicant is used for analysis of the products resulting from the pyrolysis of the feedstock. Thus, said gas chromatographer is clearly not a “feedstock analysis unit”, as said gas chromatographer only conducts analysis after the feedstock has been converted into products by pyrolysis.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, the claimed “feedstock analysis unit” has been interpreted broadly.
With regard to claim 1: Claim limitation “control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
In fact, there is no mention in the specification of anything resembling a control system. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, the claimed “control system” has been interpreted broadly.
Claim 1 recites “analyzing, using the control system, a sample of the feedstock to determine a composition of the feedstock,” in lines 11-12.
As written, this limitation requires that the control system be used to carry out analyzing of the feedstock. However, based on the inclusion of a “feedstock analysis unit” in the claim, it would make more sense if the analyzing step were carried out using said feedstock analysis unit. As written, the claims fail to specify any particular use for the feedstock analysis unit. Is the feedstock analysis unit used in carrying out the analyzing step?

Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites the limitation "the preselected residence time" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that there is antecedence basis for --the residence time--, said antecedent basis being provided by the recitation of “residence time” in line 15 of claim 1. 
Note: Claims 5-7 also recite “the preselected residence time”. Any changes made to the recitation of “the preselected residence time” in claim 1 should be mirrored in claims 5-7.
Claims 2, 3, 5-8, and 11 are rejected due to their dependency on indefinite claim 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references were entered into the IFW as “Documents submitted with 371 Applications” on 5/9/2019:
WO 2018/085934
International search report in PCT/CA2017/051339
Written opinion of search authority in PCT/CA/2017/051339
However, said documents were not cited in any IDS. Therefore, said documents had not previously been considered.
Said documents have now been considered and are officially cited in the record.

The following references were cited in the aforementioned International search report in PCT/CA2017/051339: 
CN 202613448 U
CA 2024340 A1

Said documents have now been considered and are officially cited in the record.
Note: Any documents cited in the international search report but not explicitly mentioned above have not been considered. 

A translation of the aforementioned CN 202613448 U obtained from Espacenet is cited and provided herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772